Whitfield, J.,
dissenting. — No question of power being involved, the legislative intent should' be given effect. The statute imposes license taxes upon all those who engage in or manage any business, profession or occupation, included in the enactment, among them being the business of dealer in illuminating or lubricating oils, at wholesale, and the business of owning, controlling or operating tank cars on or over any railroad in this state.' The complainant is engaged in the business of owning tank cars operated on railroads in this state as well as in the business of dealer in oils; and'the statute-clearly requires a license for each business, though the tank cars are used to transport complainant’s oil from point to point in this state as an adjunct to the business of complainant as a licensed dealer in oils in this state.